Order filed November 20, 2014.




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-13-00763-CR
                                    ____________

                     VINCENT JOHN ZAHORIK, Appellant

                                         V.

                        THE STATE OF TEXAS, Appellee


                  On Appeal from the County Court at Law No. 2
                             Galveston County, Texas
                       Trial Court Cause No. MD-0322640

                                      ORDER

         The Court has granted appellant’s motion to reschedule oral argument. Oral
argument will be heard on January 12, 2015, at 1:30 p.m. Also pending is
appellant’s amended motion to substitute counsel. We ORDER counsel to deliver
a copy of the motion to appellant in person or by both certified and first-class mail,
in compliance with Texas Rule of Appellate Procedure 6.5(b). Counsel is directed
to certify to this Court compliance with the rule within ten days of the date of this
order.
      In addition, the Court requests additional briefing to address: (1) whether a
showing of bad faith is required in this case under McGee v. State, 671 S.W.2d
892, 895 (Tex. Crim. App. 1984), and Wood v. State, 577 S.W.2d 477, 480 (Tex.
Crim. App. 1978); and (2) if so, whether there is sufficient evidence of bad faith to
support appellant’s conviction. Additional briefing, which may be in letter form, is
due on or before December 15, 2014.



                                  PER CURIAM



Panel consists of Chief Justice Frost and Justices Christopher and Busby.